Citation Nr: 1019138	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
January 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In January 2009 the Board remanded 
the case for further development.  The case has been returned 
to the Board for further appellate action.  

In September 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with her 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with 
the Board's previous remand.  Stegall v. West, 11 Vet. App 
268 (1998).  The Board's January 2009 remand directed that VA 
afford the Veteran a VA psychiatric examination to address 
the current nature and etiology of her diagnosed bipolar 
disorder.  The remand indicated that the VA examiner was to 
examine the Veteran and review her claims files, and 
specifically offer an opinion as to whether it is at least as 
likely as not that the Veteran has a bipolar disorder as a 
result of her service or any incident therein.  Although a VA 
examiner did examine the Veteran and review her claims files 
in April 2009, the examiner, while noting that her records 
were "highly suggestive of [her] inability to follow simple 
directions or maintain stable interpersonal rapport during 
her brief military career," and that her symptoms did not 
appear to be related to sexually transmitted disease, did not 
specifically address the question of whether the currently 
diagnosed bipolar disorder is related to or the result of the 
Veteran's service as directed.  Stegall, supra.  

The Board's January 2009 remand also directed that VA attempt 
to secure copies of the Veteran's 1980 treatment records for 
diagnosed bipolar disorder from Temple University Hospital.  
VA's March 2009 notice letter did request the Veteran 
complete and return enclosed forms for authorization and 
consent to release information to VA for Temple University 
Hospital for records dating from 1980.  However, despite the 
Veteran's written statement that she has provided VA the 
necessary authorization received in February 2010, there is 
no other indication that the authorization forms were 
received by VA or that the Veteran has independently provided 
sufficient authorization to enable VA to secure copies of the 
1980 treatment records.  VA has secured copies of Temple 
University Hospital treatment records beginning in 1988 
through the Social Security Administration.  As the claim 
must be remanded for an adequate VA psychiatric examination, 
another attempt should also be made to obtain copies of the 
1980 treatment records from Temple University Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  VA should again attempt to obtain the 
appropriate authorization forms from the 
Veteran in order to assist her in 
attempting to obtain records of 
treatment, if any, from the Temple 
University Hospital, dated from 1980.

2.  The Veteran should again be afforded 
a VA psychiatric examination to determine 
the current nature and etiology of any 
currently diagnosed psychiatric disorder, 
to include bipolar disorder, if found to 
be present.  All indicated studies should 
be performed.  The examiner must review 
the Veteran's claims folders, including a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran 
has bipolar disorder as a result of her 
service or any incident therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and her representative.  After 
the Veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


